UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-8078
NORBERT W. STEWART,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                   (CR-95-320, CA-00-429-5-22)

                      Submitted: May 22, 2002

                      Decided: June 12, 2002

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Norbert W. Stewart, Appellant Pro Se. Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. STEWART
                              OPINION

PER CURIAM:

   Norbert Stewart seeks to appeal the district court’s order dismiss-
ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).
We have reviewed the record and the district court’s order and find
no reversible error in the denial of § 2255 relief.

   On appeal, Stewart asserts that, because the jury rendered a general
verdict of guilty on the charge of conspiracy to distribute cocaine,
crack cocaine, and marijuana, his 324-month sentence exceeds the
five-year statutory maximum in 21 U.S.C.A. § 841(b)(1)(D) (West
1999 & Supp. 2001), for marijuana offenses involving less than fifty
kilograms (the least-punished object of the conspiracy) and that,
under United States v. Rhynes, 196 F.3d 207 (4th Cir. 1999), vacated
in part on other grounds, 218 F.3d 310 (4th Cir.) (en banc), cert.
denied, 530 U.S. 1222 (2000), he should be re-sentenced. He also
asserts that counsel provided ineffective assistance by failing to raise
the issue on direct appeal.*

   We conclude that Stewart has failed to show cause and prejudice
under United States v. Frady, 456 U.S. 152, 167-68 (1982), to excuse
his failure to raise on direct appeal his claim under Rhynes. We fur-
ther conclude that counsel did not provide ineffective assistance by
failing to raise the Rhynes issue in the trial court or on appeal because
counsel was not required to anticipate the rule that was subsequently
announced in Rhynes. In addition, because we find no exceptional cir-
cumstances, we decline to review Stewart’s claims raised for the first
time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).

   *In addition to this Rhynes claim, Stewart’s § 2255 motion also
alleged ineffective assistance of counsel for failure to object to the
court’s inclusion of a 1989 Florida conviction in computing his criminal
history points. Stewart does not challenge on appeal the district court’s
dismissal of this claim. We therefore dismiss Stewart’s appeal as to this
claim. See 4th Cir. R. 34(b).
                      UNITED STATES v. STEWART                         3
   Accordingly, we deny Stewart’s motion for appointment of coun-
sel, deny a certificate of appealability, and dismiss the appeal substan-
tially on the reasoning of the district court. United States v. Stewart,
Nos. CR-95-320; CA-00-429-5-22 (D.S.C. Aug. 29, 2001). We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED